Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 8/17/2022, wherein claims 1,3-11 are pending, and claims 3,4, and 11 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, it is unclear what is meant by “A washable garment for persons requiring special needs care covering the torso of a wearer that provides a caregiver assistance in care of the wearer…” because the way it is worded sounds as though the persons requiring special needs care is covering the torso of a wearer rather than the washable garment. Additionally, it is unclear whether “provides a caregiver assistance in care of the wearer” is applying to the garment or the persons requiring special needs.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is additionally unclear what constitutes “upon need”. Therefore, the metes and bounds of the claim are unascertainable.


All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804) and further in view of Hochman (U.S. Patent No. 5418978).

Regarding claim 1, Reid teaches a washable garment  (figs. 1,2)(claim 8) for persons requiring special needs care (can be worn by persons requiring special needs care) covering the torso of a wearer that provides a caregiver assistance in care of the wearer by preventing unassisted removal, resisting unassisted internal access by a wearer (abstract), providing secure retention of hygiene accessories (hygiene accessories (such as a diaper and/or related accessories) can be retained within the garment), and facilitating caregiver physical assistance to the wearer( a care giver can grip the garment so as to facilitate physical assistance to the wearer), the garment comprising: a) a front torso covering panel (front, fig. 1), the front torso panel providing a continuous, fabric piece (fig. 1, claim 8) dimensioned with a select length (from neck opening to bottom edge of leg opening) to cover the entire front torso having a shoulder covering portion (fig. 1), a first and second side edges (left and right side edges, fig. 1), a lower groin/buttocks edge (inseam edge, fig. 1), a stretch minimized neck opening portion (neck opening, fig. 1) formed in the shoulder covering portion (fig. 1), a pair of stretch minimized side arm opening portions (at ends of sleeves, fig. 1) and a pair of stretch minimized leg opening portions (at ends of legs, fig. 1) (para. 6) said front panel defining an exteriorly facing surface (exterior of front, fig. 1) and an interiorly facing surface (interior of front); b) a rear torso covering panel (back, fig. 2), said rear torso dimensioned generally to correspond to the front torso covering panel defining said select length (figs. 1,2), and having a shoulder covering portion (fig. 2), first and second side edges (left and right side edges, fig. 2), a lower groin/buttocks edge (inseam edge, fig. 2), a stretch minimized neck opening (neck opening, fig. 2) portion formed in the shoulder covering portion (fig. 2), a pair of stretch minimized side arm opening portions (at ends of sleeves, fig. 2), and a pair of stretch minimized leg openings (at ends of legs, fig. 2)(para. 6), said rear torso covering panel further including a centrally located, longitudinally extending, closable access slot (where zipper extends, fig. 2) extending from the neck opening portion of a length less than the selected length (does not extend all the way to bottom of the leg opening, fig. 2); c) an operable closing device (zipper) associated and substantially coextensive with the access slot (para. 6); 

but doesn’t specifically teach the neck opening portions being non-stretchable, side arm opening portions being non-stretchable, and leg opening portions being non-stretchable,d) an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion; e) a lower seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion; f) a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from non-stretchable arm opening portions to the non- stretchable leg opening portions; and fails to teach g) an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel accessible to a caregiver but not accessible by the wearer without caregiver assistance.
Stoneham teaches a similar garment (figs. 1,2) including seams and/or edge treatments that include stretch preventing stitching or non-stretch tape to prevent stretch thereby preventing the wearer from removing the garment (paras. 19,20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the stretch minimized neck opening portions, side arm opening portions, and leg opening portions of Reid non-stretchable in view of Stoneham in order to further prevent the wearer from removing the garment (paras. 19,20 of Stoneham).
The Reid/Stoneham combined reference doesn’t specifically teach an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion; e) a lower seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion; f) a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from non-stretchable arm opening portions to the non- stretchable leg opening portions; and fails to teach g) an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel accessible to a caregiver but not accessible by the wearer without caregiver assistance.
 Royal  teaches a similar garment (figs. 1,2) having an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion (col. 3, lines 3-12, figs. 1,2), and a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from  arm opening portions (ends of sleeves) to leg opening portions (ends of legs) (col. 3, lines 3-12, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the Reid/Stoneham combined reference with an upper seam joining the shoulder covering portion of the front torso covering portion to the shoulder covering portion of the rear torso covering portion and a pair of side seams joining said front torso covering portion to said rear torso covering portion extending from non-stretchable arm opening portions to the non- stretchable leg opening portions in view of Royal in order to yield predictable results of  attaching the front panel  to the rear panel of the garment at the shoulders and sides.

The Reid/Stoneham/Royal combined reference doesn’t specifically teach a lower stitched seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion; an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel.
Katz teaches a similar garment (figs. 1,2) having a lower stitched seam joining the lower groin/buttocks edge (18,19)  of the front torso covering portion to lower groin/buttocks edge (46) of the rear torso covering portion (pg. 2, lines 97-108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the Reid/Stoneham/Royal combined reference with a lower stitched seam joining the lower groin/buttocks edge of the front torso covering portion to lower groin/buttocks edge of the rear torso covering portion in view of Katz in order to yield predictable results of  attaching the front panel  to the rear panel of the garment at the lower groin/buttocks edge.
The Reid/Stoneham/Royal/Katz combined reference fails to teach an integral handle sewn into and disposed along each of the side seams between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need; and h) at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel.
Jennings teaches a similar garment (10) including an integral handle (44) disposed along each of the sides of the garment between the arm opening portion (26) and the leg opening (30 or 32) (figs. 1,3,4) (col. 4, lines 13-27), the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need (col. 1, lines 19-25, 64-67, col. 2, lines 1-13, col. 4, lines 13-17). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an integral handle disposed along each of the side seams of the Reid/Stoneham/Royal/Katz combined reference between the arm opening portion and the leg opening, the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need in view of Jennings in order to provide convenient points for grasping by a caregiver to assist in shifting or moving the wearer (col. 4, lines 14-17). The examiner also notes that the handle being dimensioned to permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need is describing an intended use of the handle. The handle is dimensioned so as to be grasped by a caretaker and therefore would also permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer.
While Jennings provides that the handles are suitably fixed to the garment (col. 4, lines 14-17), the Reid/Stoneham/Royal/Katz/Jennings combined reference doesn’t specifically teach the handles being sewn into each of the side seams.
Metcalf teaches a similar garment (16) (fig. 1) having a handle (36) sewn into a garment seam (fig. 7)  to provide additional strength (col. 3, lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have sewn the handles of the Reid/Stoneham/Royal/Katz/Jennings combined reference into each of the side seams in view of Metcalf in order to provide additional strength (col. 3, lines 11-16 of Metcalf) and to provide ease of manufacturing.
The Reid/Stoneham/Royal/Katz/Jennings/Metcalf combined reference fails to teach at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel.
Hochman teaches a similar garment (figs. 1,2) having at least one openable hygiene adjunct storage pocket (13,14) formed on the interiorly facing surface of the front torso covering panel (2) (col. 3, lines 23-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added at least one openable hygiene adjunct storage pocket formed on the interiorly facing surface of the front torso covering panel of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf combined reference in view of Hochman in order to receive straps to be used in the event the patient needs to wear a diaper and/or to hold other accessories such as toilet tissues or medication (col. 3, lines 23-40 of Hochman).
The examiner notes that the washable garment  of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf combined reference can be worn by persons requiring special needs care covering the torso of a wearer that provides a caregiver assistance in care of the wearer by preventing unassisted removal, resisting unassisted internal access by a wearer (abstract of Reid and as modified above to include non-stretch openings), providing secure retention of hygiene accessories (hygiene accessories (such as a diaper and/or related accessories) can be retained within the garment), and facilitating caregiver physical assistance to the wearer( via handles).
Regarding claim 8, Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference further teaches the pocket (13,14) is disposed horizontally (fig. 1 of Hochman) and accessible to a caregiver through the longitudinal access slot (the caregiver can unzip the garment and access the pocket through the longitudinal access slot).
Regarding claim 10, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference further teaches the seams are sewn together with stitching (col. 3, lines 3-12 of Royal, pg. 2, lines 97-108 of Katz).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804) in view of Hochman (U.S. Patent No. 5418978) and further in view of Yoo (U.S. 20040154076).
Regarding claim 5, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a zippered storage pocket closure.
Yoo teaches a garment having a pocket (106) on an interior surface (para. 52,fig. 2), wherein the pocket is closed by a zipper storage pocket closure (108, para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a zipper storage pocket closure to the pocket of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference in view of Yoo in order to facilitate secure storage of items in the pocket (para. 52 of Yoo).
Regarding claim 6, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a waterproof storage pocket liner.
Yoo teaches a garment (100) having a pocket (106) on an interior surface (para. 52,fig. 2), wherein the liner and inner pocket can each comprise a waterproof breathable material to protect the items stored from the elements (paras. 52-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pocket of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference so as to have a waterproof storage pocket liner in view of Yoo in order to protect the items stored from the elements (para. 54 of Yoo).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804)  in view of Hochman (U.S. Patent No. 5418978) and further in view of Oprandi et al. (U.S. 20120090072).
Regarding claim 6, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a waterproof storage pocket liner.
Oprandi teaches a garment (20) having a pocket (30) on an interior surface (para. 33, figs. 1,2), wherein the pocket chamber is lined with waterproof material (claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pocket of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference so as to have a waterproof storage pocket liner in view of Oprandi in order to protect the items stored from exterior elements and to protect any wet items placed in the pocket from leaking onto the wearer (claim 5 of Oprandi).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804)  in view of Hochman (U.S. Patent No. 5418978) and further in view of Kirwan et al. (U.S. 20160088886).

Regarding claim 7, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a fabric possessing a moisture wicking properties.
Kirwan teaches a garment (fig. 1) comprising fabric possessing a moisture wicking properties (para. 53) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the garment of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference out of fabric possessing a moisture wicking properties in view of Kirwan in order to suit the wearer’s needs (para. 53) and increase wearer comfort.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 20110231978) in view of Stoneham (U.S. 20110179547) in view of Royal (U.S. Patent No. 5208918) in view of Katz (U.S. Patent No. 1812791) in view of in view of Jennings (U.S. Patent No. 6230329) in view of Metcalf (U.S. Patent No. 5369804)  in view of Hochman (U.S. Patent No. 5418978) and further in view of Cienski (U.S. 20100215889).

Regarding claim 9, the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference fails to teach a water resistant covering to prevent moisture migration through the upper seam, lower seam, and side seams.
Cienski further teaches waterproof textiles (110A,B) connected together by a seam and a water resistant covering (124) preventing moisture migration through a seam (paras. 29-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the garment of the combined reference out of waterproof textiles and to have  provided a water resistant covering to prevent moisture migration through the upper seam, lower seam, and side seams of the Reid/Stoneham/Royal/Katz/Jennings/Metcalf/Hochman combined reference in view of Cienski in order to keep the wearer dry from external elements.
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner relies either on motivations found in the prior art references or knowledge which was within the level of ordinary skill at the time  of the effective filing date of the claimed invention and therefore the combination of references is not based on improper hindsight reasoning.

Regarding applicant’s argument that Metcalf’s handle is not the proper size or for the same purpose as applicant’s invention, the examiner contends that the examiner relies on Jennings to provide the handles. Metcalf is only relied on to teach that the handles can be sewn into the side seams to provide additional strength which is supported by Metcalf (col. 3, lines 11-16).

Regarding applicant’s argument that the newly cited Jennings reference represents a departure from applicant’s invention and doesn’t add much more than the previous Jennings reference, the examiner contends that the newly cited Jennings reference is a garment having handles dimensioned to permit caregiver assistive manipulation of the wearer and therefore is relevant to applicant’s claimed invention. The new Jennings reference teaches handholds suitably fixed to the garment whereas the previous Jennings reference teaches slits in the garment to provide handles. Handles created by slits in the garment would not be sewn into the side seams as claimed, hence why the new Jennings reference is more relevant to the current claims than the previous Jennings reference.

Regarding applicant’s argument that the examiner has not provided sufficient motivation to combine the seven references the examiner contends that motivation has been provided for the combination of each and every reference, and each and every claimed limitation has been addressed  as outlined in the final rejection. While seven references may seem like a large number of references, several of the references are added to teach well known garment construction features such as making stretch minimized openings non-stretchable, providing shoulder seams, side seams, and a crotch seam, and sewing the handles into the side seams where prior art discloses handles suitably fixed at the claimed location(s).  Reid, Jennings, and Hochman teach the crux of applicant’s claimed invention. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The examiner does not find any of the modified features to be novel or unobvious in light of the references applied in the prior art rejection.
The examiner also notes that applicant’s newly added claim limitations recite intended uses of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” . This rational is applicable to both anticipation and obviousness rejections. (MPEP 2114 I and II). The garment can be worn by persons requiring special needs care and the handle is dimensioned so as to be grasped by a caretaker and therefore would also permit caregiver assistive manipulation to the wearer when engaging in physical activity such as walking, standing, or moving from or to a sitting position and to restrain movement of the wearer upon need. Jennings also teaches the handle permitting caregiver assistive manipulation to the wearer when engaging in physical activity (col. 1, lines 19-25, 64-67, col. 2, lines 1-13, col. 4, lines 13-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732